Judgment, Supreme Court, New York County (Carol Berkman, J.), rendered September 1, 1999, convicting defendant, upon his plea of guilty, of attempted burglary in the second degree, and sentencing him, as a persistent violent felony offender, to a term of 12 years to life, unanimously affirmed.
Defendant’s constitutional challenge, premised upon Apprendi v New Jersey (530 US 466), to the procedure under which he was sentenced as a persistent violent felony offender is unpreserved for appellate review and, in any event, is without merit (see, People v Rosen, 96 NY2d 329, cert denied — US —, 122 S Ct 224). Concur — Mazzarelli, J.P., Andrias, Sullivan, Buckley and Marlow, JJ.